Case 6:20-cv-00004-LRH Document 23 Filed 03/25/21 Page 1 of 10 PageID 604




                         UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

 JOHN CRAWFORD,

                       Plaintiff,

 v.                                                                    Case No: 6:20-cv-4-LRH

 COMMISSIONER OF SOCIAL
 SECURITY,

                       Defendant.


                                MEMORANDUM OF DECISION
        John Crawford (“Claimant”) appeals the Commissioner of Social Security’s

 (“Commissioner”) final decision denying his applications for disability benefits. (Doc. 1). The

 Claimant raises several arguments challenging the Commissioner’s final decision and, based on

 those arguments, requests that the matter be reversed and remanded for further proceedings. (Doc.

 22 at 7-14, 18-21, 24-31, 34-38, 41). The Commissioner argues that the Administrative Law Judge

 (“ALJ”) committed no legal error and that his decision is supported by substantial evidence and

 should be affirmed. (Id. at 14-18, 21-24, 31-34, 38-41). Upon review of the record, the Court

 finds that the Commissioner’s final decision is due to be REVERSED and REMANDED for further

 proceedings.

 I.     Procedural History

        This case stems from the Claimant’s September 21, 2016 applications for disability

 insurance benefits and supplemental security income, in which he alleged a disability onset date of

 October 15, 2015.     (R. 229-44).    The applications were denied on initial review and on

 reconsideration. The matter then proceeded before an ALJ, who held a hearing on October 16,
Case 6:20-cv-00004-LRH Document 23 Filed 03/25/21 Page 2 of 10 PageID 605




 2018. (R. 47-66). The Claimant and his representative attended the hearing. (Id.). On February

 7, 2019, the ALJ entered a decision denying the Claimant’s applications for disability benefits. (R.

 32-41). The Claimant requested review of the ALJ’s decision, but the Appeals Council denied his

 request. (R. 17-19). This appeal followed.

 II.    The ALJ’s Decision

        The ALJ performed the five-step evaluation process set forth in 20 C.F.R. § 404.1520(a)(4)

 and § 416.920(a)(4) in reaching his decision. 1 First, the ALJ found the Claimant met the insured

 status requirements of the Social Security Act through September 30, 2016, and that he has not

 engaged in substantial gainful activity since the alleged onset date. (R. 34). The ALJ next found

 that the Claimant suffers from the following severe impairments: degenerative joint disease of the

 left shoulder; carpal tunnel syndrome; posttraumatic stress disorder; major depressive disorder;

 history of alcohol abuse; and, schizoaffective disorder. (R. 34-35). The ALJ found that none of

 the Claimant’s impairments, individually or in combination, met or medically equaled any listed

 impairment. (R. 35-36).

        The ALJ found that the Claimant has the residual functional capacity (“RFC”) to perform

 medium work as defined by 20 C.F.R. § 404.1567(c) and § 416.967(c)2 with the following specific



        1 An individual claiming Social Security disability benefits must prove that he or she is
 disabled. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (citing Jones v. Apfel, 190 F.3d
 1224, 1228 (11th Cir. 1999)). The five steps in a disability determination include: (1) whether the
 claimant is performing substantial, gainful activity; (2) whether the claimant’s impairments are
 severe; (3) whether the severe impairments meet or equal an impairment listed in 20 C.F.R. Part
 404, Subpart P, Appendix 1; (4) whether the claimant can return to his or her past relevant work;
 and (5) based on the claimant’s age, education, and work experience, whether he or she could
 perform other work that exists in the national economy. See generally Phillips v. Barnhart, 357
 F.3d 1232, 1237 (11th Cir. 2004) (citing 20 C.F.R. § 404.1520); see also 20 C.F.R. § 416.920.
        2  Medium work is defined as “lifting no more than 50 pounds at a time with frequent lifting
 or carrying of objects weighing up to 25 pounds. If someone can do medium work, we determine
 that he or she can also do sedentary and light work.” 20 C.F.R. §§ 404.1567(c), 416.967(c).


                                                -2-
Case 6:20-cv-00004-LRH Document 23 Filed 03/25/21 Page 3 of 10 PageID 606




 limitations:

        [H]e could occasionally lift and/or carry fifty pounds, and frequently lift and/or carry
        twenty-five pounds; sit for six hours; stand and/or walk for six hours; occasionally
        reach over head with the left upper extremity; frequently handle and finger with the
        left upper extremity; occasionally climb ladders, ropes, or scaffolds; frequently
        crawl; occasionally work from unprotected heights; limited to performing simple,
        routine, and repetitive tasks; limited to simple work related decisions.

 (R. 36). In light of this RFC, the ALJ found that the Claimant is unable to perform his past relevant

 work. (R. 39-40). However, the ALJ found the Claimant can perform other work in the national

 economy, including work as a laundry worker, machine feeder, and day worker (cleaner). (R. 40-

 41). Accordingly, the ALJ concluded that the Claimant was not disabled between his alleged onset

 date (October 15, 2015) through the date of the decision (February 7, 2019). (R. 41).

 III.   Standard of Review

        The scope of the Court’s review is limited to determining whether the Commissioner applied

 the correct legal standards and whether the Commissioner’s findings of fact are supported by

 substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). The

 Commissioner’s findings of fact are conclusive if they are supported by substantial evidence, 42

 U.S.C. § 405(g), which is defined as “more than a scintilla and is such relevant evidence as a

 reasonable person would accept as adequate to support a conclusion.” Lewis v. Callahan, 125 F.3d

 1436, 1440 (11th Cir. 1997). The Court must view the evidence as a whole, taking into account

 evidence favorable as well as unfavorable to the Commissioner’s decision, when determining

 whether the decision is supported by substantial evidence. Foote v. Chater, 67 F.3d 1553, 1560

 (11th Cir. 1995). The Court may not reweigh evidence or substitute its judgment for that of the

 Commissioner, and, even if the evidence preponderates against the Commissioner’s decision, the

 reviewing court must affirm it if the decision is supported by substantial evidence. Bloodsworth v.

 Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).



                                                 -3-
Case 6:20-cv-00004-LRH Document 23 Filed 03/25/21 Page 4 of 10 PageID 607




 IV.    Analysis

        The Claimant raises four assignments of error: 1) the ALJ failed to resolve a conflict between

 the Vocational Expert’s (“VE”) testimony and the Dictionary of Occupational Titles when

 determining that he can perform other jobs in the national economy; 2) the ALJ’s reasons for

 assigning little weight to Dr. Eva Christiansen’s opinion are not supported by substantial evidence;

 3) the ALJ’s reasons for assigning little weight to ARNP Rebecca Nunn-Ryan’s opinion are both

 insufficient and not supported by substantial evidence; and 4) the ALJ’s step three determination is

 both legally insufficient and not supported by substantial evidence. (Doc. 22 at 7-14, 18-21, 24-

 31, 34-38). The Court will begin with the second assignment of error because it is dispositive of

 this appeal.

        A. Dr. Christiansen’s Opinion

        The Claimant argues that the ALJ’s reasons for assigning Dr. Christiansen’s opinion little

 weight are “misplaced” and not supported by substantial evidence. (Doc. 22 at 20-21). In

 response, the Commissioner argues that the ALJ’s reasons are supported by substantial evidence,

 including evidence the ALJ did not rely on when weighing Dr. Christiansen’s opinion. (Id. at 21-

 24). The Court is persuaded by the Claimant’s argument.

        The ALJ is tasked with assessing a claimant’s RFC and ability to perform past relevant work.

 Phillips, 357 F.3d at 1238. The RFC “is an assessment, based upon all of the relevant evidence, of

 a claimant’s remaining ability to do work despite his impairments.” Lewis, 125 F.3d at 1440. In

 determining a claimant’s RFC, the ALJ must consider all relevant evidence, including the medical

 opinions of treating, examining, and non-examining medical sources.             See 20 C.F.R. §§




                                                 -4-
Case 6:20-cv-00004-LRH Document 23 Filed 03/25/21 Page 5 of 10 PageID 608




 404.1545(a)(3), 416.945(a)(3); see also Rosario v. Comm’r of Soc. Sec., 490 F. App’x 192, 194

 (11th Cir. 2012). 3

        The ALJ must consider a number of factors in determining how much weight to give each

 medical opinion, including: 1) whether the physician has examined the claimant; 2) the length,

 nature, and extent of the physician’s relationship with the claimant; 3) the medical evidence and

 explanation supporting the physician’s opinion; 4) how consistent the physician’s opinion is with

 the record as a whole; and 5) the physician’s specialization. 20 C.F.R. §§ 404.1527(c), 416.927(c).

        The opinion of an examining physician is generally not entitled to any special

 deference. McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (citing Gibson v. Heckler, 779

 F.2d 619, 623 (11th Cir. 1986)). However, regardless of the medical opinion’s source, the ALJ

 must state the weight assigned to each medical opinion, and articulate the reasons supporting the

 weight assigned. Winschel, 631 F.3d at 1179. The failure to state the weight with particularity or

 articulate the reasons in support of the assigned weight prohibits the Court from determining

 whether the ALJ’s ultimate decision is rational and supported by substantial evidence. Id.

        Dr. Christiansen performed a one-time psychological evaluation of the Claimant on

 November 22, 2016. (R. 431-35). The examination consisted of an interview, a mental status

 evaluation, and a medical record review, which included review of the Claimant’s psychiatric

 hospitalization from July 2015 and a psychiatric treatment note from August 9, 2016. (R. 431-32).

 The mental status evaluation revealed an unexpressive affect, depressed mood, stiff posture, self-

 reported difficulty focusing, and little insight.    (R. 432).   Based on her examination, Dr.

 Christiansen found that the Claimant is likely suffering from a neurodevelopmental disorder, an




        3  In the Eleventh Circuit, unpublished decisions are not binding, but are persuasive
 authority. See 11th Cir. R. 36-2.


                                                -5-
Case 6:20-cv-00004-LRH Document 23 Filed 03/25/21 Page 6 of 10 PageID 609




 unspecified psychotic disorder, and a recurrent, moderately severe depressive disorder. (R. 435).

 With respect to the Claimant’s ability to perform work-related activities, Dr. Christiansen opined:

        Mr. Crawford’s ability to remember and understand instructions, procedures and
        locations should be adequate for carrying out basic tasks, although new learning may
        be slower, based on the likely interference of prescription medications. His ability
        to carry out instructions is limited by depressive traits such as lack of motivation.
        He reported that maintaining concentration or focus has become difficult for him
        since getting diagnosed in 2015. The difficulty is unlikely to result from the
        diagnosis, but he may have less ability to maintain focus when not involved in hands-
        on work and when medicated sufficiently to limit his mental health-related effects.
        Pace is likely to be slow for multiple possible reasons, including depression and
        medication side effects. Interpersonal interactions with others have often involved
        significant, at times physically violent incidents in his personal life. He did not
        report difficulties getting along with others in a work setting. Judgment may be
        adequate for basic tasks, as long as he continues to be compliant with medication.
        Adjusting to changes in workplace, particularly in terms [of] a less physical, more
        cognitively demanding kind of work, would be very difficult for him.

 (R. 434-35).

        The ALJ considered Dr. Christiansen’s opinion and assigned it little weight, explaining:

        [I]t appeared that Dr. [Christiansen] relied primarily on the claimant’s own self-
        reported limitations and deficiencies, and Dr. [Christiansen] provided very few signs
        and symptoms in order to support the diagnoses. To the contrary, it was noted that
        medication helped control some symptoms and at the present time, he only felt “a
        little bit depressed.”

 (R. 38 (citing R. 433)). The ALJ provided no other reasons in support of the weight assigned to

 Dr. Christiansen’s opinion. (See id.).

        Upon review, the ALJ’s reasons for assigning little weight to Dr. Christiansen’s opinion are

 not supported by substantial evidence. Turning to the ALJ’s first reason, while it appears that some

 of the limitations may have been based, in part, on the Claimant’s subjective statements, such as his

 limited ability to maintain concentration, nothing in the report suggests that Dr. Christiansen’s

 opinions were based primarily on the Claimant’s subjective statements. (See R. 431-35). To the

 contrary, as the Claimant notes (Doc. 22 at 20), Dr. Christiansen’s report shows that she relied on




                                                 -6-
Case 6:20-cv-00004-LRH Document 23 Filed 03/25/21 Page 7 of 10 PageID 610




 her interview with the Claimant, her mental status evaluation of the Claimant, and a review of the

 Claimant’s medical records. (R. 431). Accordingly, the Court finds the ALJ’s first reason is not

 supported by substantial evidence.

        The ALJ’s second reason – that Dr. Christiansen’s report and opinion were not supported by

 many “signs and symptoms” – is also not supported by substantial evidence. Rather, as argued by

 the Claimant (see Doc. 22 at 20), Dr. Christiansen cites to several of the Claimant’s mental health

 treatment records, and her report and opinion are consistent with those records. (Doc. 22 at 20).4

 Moreover, the ALJ has not pointed to any other records that would be inconsistent with Dr.

 Christiansen’s report and opinion. To begin, it appears that the ALJ focused solely on the

 paragraph where Dr. Christiansen opines about the Claimant’s specific limitations. However, a

 review of Dr. Christiansen’s report demonstrates that her findings and observations are in fact

 scattered throughout the report. (R. 431-35). Dr. Christiansen’s failure to reiterate those findings

 in detail when discussing specific limitations does not undermine her opinion, and the Court has

 been unable to locate any authority suggesting otherwise. See 20 C.F.R. §§ 404.1545(a)(3),

 416.945(a)(3) (requiring consideration of the record as a whole). Further, there are points in her

 opinion where Dr. Christiansen does refer to evidence that she either observed during her mental

 status evaluation or was noted in the medical records she reviewed. (Compare R. 434 (opining that

 the Claimant’s ability to carry out instructions is limited by depressive traits such as a lack of




        4   On its face, it appears the ALJ’s second reason is limited to rejecting Dr. Christiansen’s
 diagnoses, as opposed to her opinions about the Claimant’s functional limitations. (R. 38). Dr.
 Christiansen, however, did not diagnosis the Claimant with any impairments. Instead, she merely
 stated that the Claimant “is likely suffering from a neurodevelopmental disorder, an unspecified
 psychotic disorder, and a recurrent, moderately severe depressive disorder.” (R. 435 (emphasis
 added)). Given the lack of definitive diagnoses from Dr. Christiansen, the Court interprets the
 ALJ’s reference to “diagnoses” as referring to Dr. Christiansen’s opinions about the Claimant’s
 ability to perform work-related activities.


                                                 -7-
Case 6:20-cv-00004-LRH Document 23 Filed 03/25/21 Page 8 of 10 PageID 611




 motivation) and R. 435 (opining that the Claimant would likely operate at a slow pace due to his

 depression and medication side effects) with R. 361 (treatment note from July 14, 2014 documenting

 depressed and anxious mood, impaired judgment, disorganized thought process), R. 407 (treatment

 note from August 9, 2016 documenting withdrawn attitude, timid behavior, and apathetic mood)

 and R. 432 (observing depressed mood)). Accordingly, the Court does not find, as the ALJ’s

 second reason suggests, that Dr. Christiansen’s opinion is conclusory in nature. Consequently, the

 ALJ’s second reason is not supported by substantial evidence. 5

        The Commissioner points to additional evidence that he claims supports the weight assigned

 to Dr. Christiansen’s opinion, namely the Claimant’s activities of daily living. (Doc. 23 at 22-23).

 The ALJ, however, did not cite to that evidence in support of the assigned weight. (See R. 38).

 The Court is not permitted to consider the Commissioner’s post hoc rationalizations in evaluating

 the ALJ’s consideration of Dr. Christiansen’s opinion. See Dempsey v. Comm’r of Soc. Sec., 454

 F. App’x 729, 733 (11th Cir. 2011) (A court will not affirm based on a post hoc rationale that “might

 have supported the ALJ’s conclusion.”) (quoting Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir.

 1984)). To make such assumptions would necessarily require the Court to reweigh the evidence,

 which is prohibited. See Phillips, 357 F.3d at 1240 n.8 (stating that the district court “‘may not

 decide the facts anew, reweigh the evidence, or substitute [its] judgment for that of the

 [Commissioner].’”).




        5 In support of his second reason, the ALJ points to evidence in Dr. Christiansen’s report
 that purportedly undermines her opinion, including evidence that “medication helped control some
 symptoms” and that the Claimant only reported feeling “a little bit depressed.” (R. 38). It is
 unclear how this limited anecdotal evidence undermines Dr. Christiansen’s opinion. Instead, it
 appears that Dr. Christiansen accounted for this evidence in rending her opinions. (See, e.g., R.
 434 (noting that the Claimant would likely operate at a slow pace due to his depression and
 medication side effects)). Accordingly, the ALJ’s reliance on such evidence is insufficient to
 support the weight assigned to Dr. Christiansen’s opinion.


                                                 -8-
Case 6:20-cv-00004-LRH Document 23 Filed 03/25/21 Page 9 of 10 PageID 612




        In summary, the Court finds that the ALJ’s reasons for assigning little weight to Dr.

 Christiansen’s opinion are not supported by substantial evidence and, therefore, this matter must be

 reversed and remanded for further proceedings.

        B. Other Issues on Appeal

        In light of the foregoing, the Court declines to rule on the Claimant’s remaining assignments

 of error. See Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983) (on remand the ALJ must

 reassess the entire record); McClurkin v. Soc. Sec. Admin., 625 F. App’x 960, 963 n.3 (11th Cir.

 2015) (no need to analyze other issues when case must be reversed due to other dispositive errors).

 That said and without finding that the ALJ erred with respect to the other assignments of error, on

 remand, the ALJ should ensure that the RFC determination is consistent with at least one of the

 hypothetical questions 6 and provide additional explanation, with citation to the record, in support of

 his determination regarding paragraph C of Listings 12.03, 12.04, and 12.05.

 V.     Conclusion

        Accordingly, it is ORDERED that:

            1. The Commissioner’s final decision is REVERSED and REMANDED for further

               proceedings consistent with this Order pursuant to sentence four of 42 U.S.C. §

               405(g).

            2. The Clerk is DIRECTED to enter judgment in favor of the Claimant and against the




        6 None of the ALJ’s hypothetical questions to the VE accounted for the ALJ’s RFC
 determination that the Claimant was limited to occasional overhead reaching with the left upper
 extremity. (Compare R. 36 with R. 62-65); see Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir.
 2002) (“In order for a vocational expert’s testimony to constitute substantial evidence, the ALJ must
 pose a hypothetical question which comprises all of the claimant’s impairments.”); Freeman v.
 Comm’r, Soc. Sec. Admin., 593 F. App’x 911 (11th Cir. 2014) (affirming the ALJ’s decision because
 the hypotheticals posed by the ALJ were consistent with the RFC determination and adequately
 considered all of claimant's credible limitations).


                                                  -9-
Case 6:20-cv-00004-LRH Document 23 Filed 03/25/21 Page 10 of 10 PageID 613




               Commissioner, and to close the case.

         DONE and ORDERED in Orlando, Florida on March 25, 2021.




  Copies to:

  Counsel of Record

  The Court Requests that the Clerk
  Mail or Deliver Copies of this order to:

  The Honorable Henry Hamilton
  Administrative Law Judge
  Office of Hearings Operations
  Regency West Bldg. 1
  1501 50th St., Ste 300
  West Des Moines, Iowa 50266-5940




                                                - 10 -
